Title: To James Madison from Sylvanus Bourne, 13 April 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Baltimore April 13 1803
					
					As I expect to leave this for Boston in course of ten days, I think it proper to give you this information, in 

order that you may direct the Documents I am to receive from your Department to be prepared (if convenient) 

prior to that period.
					I shall most probably embark for Europe from Boston, but the precise time, I am yet unable to fix on  

Should it be on any acct. material for you to know it I will be attentive to give you due advice thereof when 

decided & I have the honor to be With the highest Respect Sir Yr. Ob Servt.
					
						S. Bourne
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
